Citation Nr: 1605805	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-50 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis B.  

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for diabetes.  

4. Entitlement to service connection for a mild heart attack.  

5. Entitlement to service connection for adjustment disorder.  

6. Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2009 VA Form 9, the Veteran requested a hearing before the Board; in a statement received in February 2016, he withdrew such request.  In February 2012, the case was remanded for additional development.  


FINDINGS OF FACT

1. In a February 9, 2016, written statement, prior to the promulgation of a decision in the appeal, the Veteran (via his representative) requested withdrawal of his appeal seeking service connection for hepatitis B; there is no question of fact or law remaining before the Board on that matter.  

2. In a February 9, 2016, written statement, prior to the promulgation of a decision in the appeal, the Veteran (via his representative) requested withdrawal of his appeal seeking service connection for hypertension; there is no question of fact or law remaining before the Board on that matter.  

3. In a February 9, 2016, written statement, prior to the promulgation of a decision in the appeal, the Veteran (via his representative) requested withdrawal of his appeal seeking service connection for diabetes; there is no question of fact or law remaining before the Board on that matter.  

4. In a February 9, 2016, written statement, prior to the promulgation of a decision in the appeal, the Veteran (via his representative) requested withdrawal of his appeal seeking service connection for a mild heart attack; there is no question of fact or law remaining before the Board on that matter.  

5. In a February 9, 2016, written statement, prior to the promulgation of a decision in the appeal, the Veteran (via his representative) requested withdrawal of his appeal seeking service connection for adjustment disorder; there is no question of fact or law remaining before the Board on that matter.  

6. In a February 9, 2016, written statement, prior to the promulgation of a decision in the appeal, the Veteran (via his representative) requested withdrawal of his appeal seeking service connection for a left eye disability; there is no question of fact or law remaining before the Board on that matter.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of service connection for hepatitis B have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2. The criteria for withdrawal of the issue of service connection for hypertension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

3. The criteria for withdrawal of the issue of service connection for diabetes have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

4. The criteria for withdrawal of the issue of service connection for a mild heart attack have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

5. The criteria for withdrawal of the issue of service connection for adjustment disorder have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

6. The criteria for withdrawal of the issue of service connection for a left eye disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

In a February 9, 2016, written statement, the Veteran (via his representative) requested "to withdraw all issues on appeal."  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to the matters of service connection for hepatitis B, hypertension, diabetes, a mild heart attack, adjustment disorder, and a left eye disability, and the Board has no further jurisdiction to consider appeals in the matters.  Accordingly, the appeals with respect to the issues of service connection for hepatitis B, hypertension, diabetes, a mild heart attack, adjustment disorder, and a left eye disability must be dismissed.  



ORDER

The appeal seeking service connection for hepatitis B is dismissed.  

The appeal seeking service connection for hypertension is dismissed.  

The appeal seeking service connection for diabetes is dismissed.  

The appeal seeking service connection for a mild heart attack is dismissed.  

The appeal seeking service connection for adjustment disorder is dismissed.  

The appeal seeking service connection for a left eye disability is dismissed.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


